          Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 1 of 7




                   IN THE UNITED STATES DISTRI CT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

JERRY L. GATER                       )
     Ela±ntiff                       )
                                     )
V                                    )   Case No . 2:20 - cv - 00146 BSM - JJV
                                     )
CARVAJAL, et al.                     )
     Defendant                       )


                     Amended Complaint Under Bivens

I.     Jury Trial is Requested.
II .   Parties:
       A. Names of plain t iff: .
          Jerry L. Gater #42525 - 044
          FCI Forrest City - camp
          P.O . Box 9000
          Forrest City AR, 72336
       B. Names of Defendants:
          Ms Brister       Coeaselort -=":- "WA"
          FCI Forrest City - low
          1400 Dale Bumper Road
          Forrest City AR , 72336
          Mr Hanks      Unit Team Member "HA"
          FCI Forrest City - low
          1400 Dale Bumper Road
          Forrest City AR, 72336
          Mr Hendrix   Warden FCI Forrest City- low
          FCI Forrest City - low
          1400 Dale Bumper Road
          Forrest City AR, 72336
          Ms Chambers    Case Manager     " HA"
          FCI For rest City - low
          1400 Dale Bumper Road
          Forrest City AR, 72336
                                         1--of 7
         Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 2 of 7




         An Unknown Agent of The BOP
         Fe't·-e-o rres t City - low
         ~ B..o.x---9000 / YOO Me.~IJM.;~ P.oAd
         Forrest City AR, 72336
III.   All Defendants are sued in both official and personal
       capacity.
IV.    Plaintiff has exhausted administrative remedies of all
       claims asserted under The Prison Litigation Reform Act
       (PLRA) , 42 U.S.C. 199 7e.
V.     Statement of Claims;
       1. ) Complaint on Ms. Brister; On September 22, 2020 the
       United States District Judge Brian S . Miller issued Doc-
       ument No. 17 in Gater v. Carvajal, et a l . Case No. 2:
       20 - cv-00 146 -BSM. " I agree that Plaintiff's c laims of re-
       taliation for filing grievances against Case Manager Br-
       ister and failure to protec t from harm of others against
       defendan t Brister shou ld proceed". However, I humbly
       move this court to take into its' consideration how Hen-
       drix, Hanks, Chambers, "all known Agents of the BOP",
       and an Unknown Agent of the BOP became complicit and
       accomp lices and to charge them all, plus, Ms. Brister
       for Retaliation for plaintiff's filing grievances against
       Case Manager Brister, Failure to protect from harm of
       others , Failure to protect from the threats of coronavi-
       rus at Helena Alpha "HA", and Reckless indifference, and
       in support of plaintiff s tates the following:
            On or about March 8, 2020 Ms. Brister a Known Agent
       of the BOP with the assistance of an Unknown Agent of the
       BOP removed Plaintiff from a coronavirus safe bed in
       Wynne Alpha "WA" for no normal reason -and at the pme
       time removed Tyree Blackman from the hed to be oc6upied
       for no normal reason only later to put him back in ··ttA".
       The move was made simply to place plaintiff out of "WA"
       into an unsafe and unsure environment. "This action was
       indeed awkward, against policy, against protoco l, and
       there was a known contagion, COVID -1 9 or a coronavirus


                                        2 of 7
  Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 3 of 7




threat known by staff and officials at FCI Forrest City
beginning back before February, 2020. The move was done
in a recklessly indifferent manner, Plaintiff became sick
of the contagion almost immediately and has after effects.
An Unknown Agent of the BOP may have assisted Ms. Brister
and became a complicit accomplice. The Unknown Agent sho-
uld have objected to the unauthorized move, beause it
was done in an unstable viral environment such as in a
U.S. Prison during an onslaught of the coronavirus. As
a result of the move plaintiff contracted a viral agent
from others in "HA" and it harmed him;
2.) Complaint on Mr. Hanks; Based on the following test-
imony Plaintiff ask the court to charge Mr. Hanks for
being complicit, and an accomplice to Ms. Brister's Re-
taliation for plaintiff filing grievances against Ms.
Brister, Failure to protect from others with COVID-19
whom could harm him, Failure to protect, and Reckless
Indifference and in support of plaintiff states the foll-
owing:
     On or about March 8, 2020 Plaintiff advised Mr.
Hanks Helena Alpha's "HA" counselor of the actions Ms.
Brister had taken towards plaintiff, and as initially
stated, he only looks at the complaint and he says,
"It is addressed to the warden, so I suggest you take
it up with him". However, this is not the manner inwhich
such proceedings are handled. Policy at Forrest City-
low is that when---, "inmates", have an administrative
remedy issue, no matter whom with, it is first brought
to the Unit Team you are housed with. Mr. Hanks went
against the policy and protocol because this haulted
plaintiff's grievance process against Ms. Brister. Mr.
Hanks has never before this acted in such a manner, he
has always in the past been more professional. Mr. Hanks
was now officially made aware of Ms. Brister's Retalia-
tion actions, he was also aware of the coronavirus dan-
gers in "HA", and elsewhere;,. ; yet he chose to become co-
mplicit and an accomplice to Ms. Brister and the charged

                                3 of 7
 Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 4 of 7




retaliation for plaintiff filing grievances against Ms.
Brister and the retaliation, failure to protect from harm
from others, failure to protect from COVID-19, and reck-
less indifference Ms. Brister was perpertrating.
3 . ) Complaint on Mr. Hendrix; Based on the following te-
stimony Plaintiff moves the court to charge Mr. Hendrix
for being complicit and an accomplice to Ms. Brister's
acts of retaliation, failure to protect from others whom
intend harm, failure to protect from others with COVID-
19, and reckless indifference. And in suppor t of states
the following:
     On or about March 8, 2020 Plaintiff advised Mr.
Hanks of Ms. Brister ' s misdeeds, but he refused to do
anything or to even show consern. He looks at the grie-
vance and says, "It' s addressed to the warden, so I su-
ggest you take it up with him." Also, on this same date
plaintiff wrote Warden Hendrix to explain his position
and then followed up on it with a Request To Staff on
"HA" Helena Alpha's housing unit computer . However,
Warden Hendrix failed to act even though he had been
made aware of Ms. Brister ' s Misdeeds. By not taking act-
ion and correc ting Ms. Brister after he had been infor-
med, Mr. Hendrix has become complicit and an accomplice,
because he has the authority and duty to correct his
staff. "The fact of the matter is that federal prisoners
are routinely placed in other housing upon return to FCI
Forrest City-low, and it ~ecomes a prisoner'~ liberty
interest to stay in a safe area of the prison, unless
the prisoner has violated institutional rules. Plainti-
ff was coronavirus free and safe from harm while housed
in "WA" Wynne Alpha. Also, on January 28, 2020 the fed-
eral government was made aware of COVID-19 and its' ha-
zards, and its ' means of transmission, therefore, it be-
came Hendrix's duty to correct Brister and Brister's mi-
sconduct, or to become complicit .
4.) Complaint on Ms. Chambers; Based on the following
testimony Plaintiff moves the     court to charge Ms. Cham-
bers for being complicit, and     an accomplice to Ms. Bris-
ter ' s retaliation, failure to   protect from others whom
intend to do harm, failure to     protect from those with


                            4 of 7
   Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 5 of 7




the COVID-19 whom cou l d do harm by passing on the cont -
agion to him, and reckless indifference and in support
of plaintiff states t he following :
       Upon Plaint i ff ' s ret urn to Forrest City - low Ms.
Chambers was off i cially suppose to be t h e person in
charge of where pl aintiff was to be located . However,
Ms . Chambers did not place plain tiff in Helena Al pha
" HA" , " but this act i on can be normal " , and someone else
placed plain t iff in Wynne Alpha " WA" from January 31,
2020 unti l Ms . Brister removal on March 8th, 2020 . It
is my belief that on or about March 8, 2020 Ms. Chambers
was on sick l eave for coronavirus like symptoms, and
that she retur ned back to work shortly aftewards, and
i t must have been sometime before April 14, 2020 and
that she was unaware of Ms . Brister ' s misdeeds at this
time. However, upon Ms . Chambers ret urn she became aware
of Ms . Brister ' s unauthor i zed activities, because on
March 8, 2020 it was posted on " HA ' s " Unit To Staff on
it ' s computer. " Any posting on the unit computer to staff
remains there for 60 days " in order for the unit staff
to monitor it . Upon Ms . Chambers return from sick leave ,
it became her duty to moni t or inma t e t o staff posting .
And 1 any posting to the warden or anyone else posted to
" HA s " unit to staff should be addressed by " HA" unit
staff . Therefore, upo n Ms . Chambers return she became
aware of Ms . Brister' s plot bu t did not speak out. At
this poin t is where Ms . Chambers became complicit , and
an accomplice to Ms . Brister ' s reta l iation, failure to
protec t from those with t he intent to do harm to plain-
tiff, reckless indifference, and fai l ure t o r,rotect fr -
om possibl y contract i ng coronavirus from " HA ' or persons
there .
5 . ) Complaint on an " Unknown Agent of the BOP":  Based
on t he following testimon y Plaintiff moves the court to
charge t he " Unknown Agent of the BOP" and to seek an
identifica t ion from t hose others charged to charge this
agent and to charge this agent for being compl icit, and

                             5 of 7
        Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 6 of 7


~·



     an accomplice t o Ms. Brister's reta l iation , fa ilure to
     protect from others whom intend to do harm, failure to
     protect from those with the COVID -1 9 whom could do harm
     by passing on the contagion to him, and reckless indiff-
     erence and in support of plaintiff sta t es the following:
             On or about January 31 , 2020 Plaintiff was placed
     in Housing Unit Wynne Alpha "WA" as a permanent reside -
     nce. On or abou t February 20, 2020 plaintiff filed a
     compl aint on Counse l or Brister "AKA " BRISTOL of "WA" for
     retaliation, both, Inmate To Staff on the housing uni t
     computer , and one hand wr itten or t yped on form Bp- S148 .
     055 and then personally handed i t t o Ms . Br ister.
             On or about March 8 , 2020 Ms . Brister lived ur, to
     her threat to P.laintiff and had him moved into "HA ' Hel-
     ena Alpha . " HA ' was known for having already shown signs
     of prisoners and staff contracting coronavirus at this
     time, plus, th e President of the United States had giv-
     en notice of the coronavirus . Ms Brister had advised
     the plaintiff that he was to be removed f rom "WA" to
     " HA" on a number of different occassion prior to March
     8, 2020 when-ever he had asked for her help. However,
     her prior attemps were futi l e and s he appeared to get
     frustra t ed whenever she encountered plaintiff . As ini-
     t a l ly sta t ed . On or about Ma r c h 8, 2020 Ms. Brister
     somehow was able t o accomplish to move the plaintiff to
     "HA", but this feat would not have been possible un less
     she convienced someone in "HA" to help her for two rea-
     sons . Firstly; the bed was already assigned to someone
     that belonged in " HA ". 2ndly; an Unknown Agent of the
     BOP would have to had assisted Ms . Brister to accompl i sh
     this misdeed . The Unknown Agent would have known of the
     COVID -19 threat at this time for the President of the
     U. S . l earn ed of it on Janusry 28, 2020, and the Unknown
     Agent of the BOP would also have known that in order for
     such a move there sho uld have been a documented r eason
     for the move. Thus , The Unknown Agent of t he BOP became
     complici t and an accomplice to Ms. Brister' s retaliation,
     failure to protect from those whom wish to do pl aint iff
     harm, fai lure to protect plaintif f from contracting CO-
     VID-19 from such a move , and reckless indifference .

                                   6 of 7
         Case 2:20-cv-00146-BSM Document 29 Filed 11/16/20 Page 7 of 7




VI.   Relief;
           Plaintiff seeks to recover puntitive damages and
      actual damages from any one of or all of those accused
      above for; failure to protect from others who wish to
      do plaintiff harm,retaliation, failure to protect plai-
      ntiff from contracting COVID-19 from the move to "HA",
      and reckless indifference in the amount of $3,000,000.00.

      Under~the penalty of perjury, I declare all of the above
is true and correct to the best of my knowledge.


                                          Respectfully Submitted



                                        ~~~vL     GJu-e '
                                         erry; Gater
                                         #425 5-044
                                         FCI Forrest City-camp
                                         P. 0. Box 8000
                                         Forrest City, AR 72336




                                    7 of 7
